         Case: 1:18-cv-00814-DAP Doc #: 53 Filed: 06/20/19 1 of 12. PageID #: 474



                        UNITED STATES DISTRICT
                       COURT NORTHERN DISTRICT
                               OF OHIO
MELISSA YATSKO, et al,           ) CASE NO. 1:18-cv-00814
                                 )
          Plaintiff,             )
                                 ) JUDGE DAN AARON POLSTER
vs.                              )
                                 )
SERGEANT DEAN GRAZIOLLI, et al. )
          Defendant.             ) STIPULATED PROTECTIVE ORDER
                                 )
                                 )


           The parties1 to this Stipulated Protective Order have agreed to the terms of this

    Order; accordingly, it is ORDERED:

           1. Scope. All documents produced in the course of discovery, including initial

    disclosures, all responses to discovery requests, all deposition testimony and exhibits, other

    materials which may be subject to restrictions on disclosure for good cause and information

    derived directly therefrom (hereinafter collectively “documents”), shall be subject to this

    Order concerning confidential information as set forth below. As there is a presumption in

    favor of open and public judicial proceedings in the federal courts, this Order shall be strictly

    construed

    in favor of public disclosure and open proceedings wherever possible. The Order is also subject

    to the Local Rules of this District and the Federal Rules of Civil Procedure on matters of

    procedure and calculation of time periods.

           2. Form and Timing of Designation.               A party may designate documents as

1
 Plaintiff, Defendant Dean Graziolli, and Defendant City of Cleveland have stipulated to this
Order. Undersigned counsel has not received approval as yet from counsel for State Farm or the
MRN entities. However, no objection is expected based upon the prior telephone conference with
the Court where no objection was expressed by any party.
                                                1
     Case: 1:18-cv-00814-DAP Doc #: 53 Filed: 06/20/19 2 of 12. PageID #: 475



confidential and restricted in disclosure under this Order by placing or affixing the words

“CONFIDENTIAL

- SUBJECT TO PROTECTIVE ORDER” on the document in a manner that will not interfere

with the legibility of the document and that will permit complete removal of the

CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER designation. Documents shall be

designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER prior to or at the time of

the production or disclosure of the documents.       When electronically stored information is

produced which cannot itself be marked with the designation CONFIDENTIAL, the physical

media on which such electronically stored information is produced shall be marked with the

applicable designation. The party receiving such electronically stored information shall then be

responsible for labeling any copies that it creates thereof, whether electronic or paper, with the

applicable designation. By written stipulation the parties may agree temporarily to designate

original documents that are produced for inspection CONFIDENTIAL, even though the original

documents being produced have not themselves been so labeled. All information learned in the

course of such an inspection shall be protected in accordance with the stipulated designation.

The copies of documents that are selected for copying during such an inspection shall be

marked CONFIDENTIAL, as required under this Order and thereafter the copies shall be

subject to protection under this Order in accordance with their designation. The designation

“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” does not mean that the document

has any status or protection by statute or otherwise except to the extent and for the purposes of

this Order.




       3. Documents Which May be Designated CONFIDENTIAL - SUBJECT TO
                                    2
     Case: 1:18-cv-00814-DAP Doc #: 53 Filed: 06/20/19 3 of 12. PageID #: 476



PROTECTIVE ORDER.              Any party may designate documents as CONFIDENTIAL -

SUBJECT TO PROTECTIVE ORDER upon making a good faith determination that the

documents contain information protected from disclosure by statute or that should be protected

from disclosure as confidential personal information, medical or psychiatric information, trade

secrets, personnel records, or such other sensitive commercial information that is not publicly

available. Public records and other information or documents that are publicly available may not

be designated as CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.

       4. Depositions. Deposition testimony shall be deemed CONFIDENTIAL - SUBJECT

TO PROTECTIVE ORDER only if designated as such. Such designation shall be specific as to

the portions of the transcript or any exhibit to be designated as CONFIDENTIAL - SUBJECT

TO PROTECTIVE ORDER. Thereafter, the deposition transcripts and any of those portions so

designated shall be protected as CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER,

pending objection, under the terms of this Order.

       5. Protection of Confidential Material.

                  (a)   General Protections. Documents designated CONFIDENTIAL -

           SUBJECT TO PROTECTIVE ORDER under this Order shall not be used or

           disclosed by the parties, counsel for the parties or any other persons identified in

           ¶ 5(b) for any purpose whatsoever other than to prepare for and to conduct discovery

           and trial in this action [adversary proceeding], including any appeal thereof.

                  (b)   Limited Third-Party Disclosures. The parties and counsel for the

           parties shall not disclose or permit the disclosure of any CONFIDENTIAL -

           SUBJECT TO PROTECTIVE ORDER documents to any third person or entity

           except as set forth in subparagraphs (1)-(5). Subject to these requirements, the
                                             3
      Case: 1:18-cv-00814-DAP Doc #: 53 Filed: 06/20/19 4 of 12. PageID #: 477



             following categories of persons may be allowed to review documents that have been

             designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER:

                               (1)   Counsel. Counsel for the parties and employees and agents of

                        counsel who have responsibility for the preparation and trial of the action;

                               (2)   Parties. Parties and employees of a party to this Order.2

                               (3)   Court Reporters and Recorders. Court reporters and recorders

                        engaged for depositions;

                               (4)   Consultants,       Investigators       and      Experts.         Consultants,

                        investigators, or experts (hereinafter referred to collectively as “experts”)

                        employed by the parties or counsel for the parties to assist in the preparation

                        and trial of this action or proceeding, but only after such persons have

                        completed the certification contained in Attachment A, Acknowledgment of

                        Understanding and Agreement to Be Bound; and

                         (5)         Others by Consent. Other persons only by written consent of

                  the producing party or upon order of the Court and on such conditions as may

                  be agreed or ordered. All such persons shall execute the certification contained

                  in Attachment A, Acknowledgment of Understanding and Agreement to Be

                  Bound.

                  (c)    Control of Documents. Counsel for the parties shall take reasonable and


2
  NOTE: If the CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER documents contain highly sensitive
trade secrets or other highly sensitive competitive or confidential information and disclosure to another party would
result in demonstrable harm to the disclosing party, then the parties may stipulate or move for the establishment
of an additional category of protection that prohibits disclosure of such documents or information to category (2) or
that limits disclosure only to specifically designated in-house counsel or party representative(s) whose assistance is
reasonably necessary to the conduct of the litigation and who agree to be bound by the terms of the order.

                                                          4
     Case: 1:18-cv-00814-DAP Doc #: 53 Filed: 06/20/19 5 of 12. PageID #: 478



       appropriate measures to prevent unauthorized disclosure of documents designated as

       CONFIDENTIAL pursuant to the terms of this Order. Counsel shall maintain the

       originals of the forms signed by persons acknowledging their obligations under this

       Order for a period of 1 year after dismissal of the action, the entry of final judgment

       and/or the conclusion of any appeals arising therefrom.

               (d)   Copies.    Prior to production to another party, all copies, electronic

       images, duplicates, extracts, summaries or descriptions (hereinafter referred to

       collectively as “copies”) of documents designated as CONFIDENTIAL - SUBJECT

       TO PROTECTIVE ORDER under this Order, or any individual portion of such a

       document, shall be affixed with the designation “CONFIDENTIAL - SUBJECT TO

       PROTECTIVE ORDER” if the word does not already appear on the copy. All such

       copies shall thereafter be entitled to the protection of this Order. The term “copies”

       shall not include indices, electronic databases or lists of documents provided these

       indices, electronic databases or lists do not contain substantial portions or images of

       the text of confidential documents or otherwise disclose the substance of the

       confidential information contained in those documents.

               (e)   Inadvertent Production. Inadvertent production of any document or

       information without a designation of “CONFIDENTIAL - SUBJECT TO

       PROTECTIVE ORDER” shall be governed by Fed. R. Evid. 502.

       6. Filing of CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER Documents

Under Seal.    Absent a statute or an order of this Court, documents may not be filed under seal.

See L.R.5.2; Electronic Filing Policies and Procedures Manual Section 16. Neither this

Stipulated Protective Order nor any other sealing order constitutes blanket authority to file entire
                                                5
     Case: 1:18-cv-00814-DAP Doc #: 53 Filed: 06/20/19 6 of 12. PageID #: 479



documents under seal. Only confidential portions of relevant documents are subject to sealing.

To the extent that a brief, memorandum or pleading references any document marked as

CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER, then the brief, memorandum or

pleading shall refer the Court to the particular exhibit filed under seal without disclosing the

contents of any confidential information. If, however, the confidential information must be

intertwined within the text of the document, a party may timely move the Court for leave to file

both a redacted version for the public docket and an unredacted version for sealing.

       Absent a court-granted exception based upon extraordinary circumstances, any and all

filings made under seal shall be submitted electronically and shall be linked to this Stipulated

Protective Order or other relevant authorizing order. If both redacted and unredacted versions

are being submitted for filing, each version shall be clearly named so there is no confusion as to

why there are two entries on the docket for the same filing.

       If the Court has granted an exception to electronic filing, a sealed filing shall be placed in

a sealed envelope marked “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.” The

sealed envelope shall display the case name and number, a designation as to what the document

is, the name of the party on whose behalf it is submitted, and the name of the attorney who has

filed the sealed document. A copy of this Stipulated Protective Order, or other relevant

authorizing order, shall be included in the sealed envelope.




                                                 6
      Case: 1:18-cv-00814-DAP Doc #: 53 Filed: 06/20/19 7 of 12. PageID #: 480



         Any and all documents that may have been subject to sealing during discovery or motion

practice will not enjoy a protected or confidential designation if the matter comes on for hearing,

argument, or trial in the courtroom. The hearing, argument, or trial will be public in all

respects.3

         7. Challenges by a Party to Designation as Confidential. Any CONFIDENTIAL -

SUBJECT TO PROTECTIVE ORDER designation is subject to challenge by any party or non-

party with standing to object (hereafter “party”). Before filing any motions or objections to a

confidentiality designation with the Court, the objecting party shall have an obligation to meet

and confer in a good faith effort to resolve the objection by agreement. If agreement is reached

confirming or waiving the CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

designation as to any documents subject to the objection, the designating party shall serve on all

parties a notice specifying the documents and the nature of the agreement.

         8. Action by the Court.               Applications to the Court for an order relating to any

documents designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER shall be by

motion under Local Rule 7.1 and any other procedures set forth in the presiding judge’s standing

orders or other relevant orders. Nothing in this Order or any action or agreement of a party under

this Order limits the Court’s power to make any orders that may be appropriate with respect to

the use and disclosure of any documents produced or use in discovery or at trial.

         9. Use of Confidential Documents or Information at Trial. All trials are open to the

public. Absent order of the Court, there will be no restrictions on the use of any document that



3
 [NOTE: If the Court or a particular judicial officer has developed an alternative method for the electronic filing of
documents under seal, then the parties shall follow this alternative method and shall not file any documents or
pleadings manually with the Clerk of Court.]

                                                          7
     Case: 1:18-cv-00814-DAP Doc #: 53 Filed: 06/20/19 8 of 12. PageID #: 481



may be introduced by any party during the trial.           If a party intends to present at trial

CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER documents or information derived

therefrom, such party shall provide advance notice to the other party at least five (5) days before

the commencement of trial by identifying the documents or information at issue as specifically

as possible (i.e., by Bates number, page range, deposition transcript lines, etc.) without divulging

the actual CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER documents or information.

The Court may thereafter make such orders as are necessary to govern the use of such documents

or information at trial.

        10. Obligations on Conclusion of Litigation.

                    (a)    Order Remains in Effect. Unless otherwise agreed or ordered, this

            Order shall remain in force after dismissal or entry of final judgment not subject to

            further appeal.

                    (b)    Return of CONFIDENTIAL - SUBJECT TO PROTECTIVE

            ORDER Documents. Within thirty days after dismissal or entry of final judgment

            not subject to further appeal, all documents treated as CONFIDENTIAL - SUBJECT

            TO PROTECTIVE ORDER under this Order, including copies as defined in ¶ 5(d),

            shall be returned to the producing party unless: (1) the document has been offered

            into evidence or filed without restriction as to disclosure; (2) the parties agree to

            destruction in lieu of return; or (3) as to documents bearing the notations,

            summations, or other mental impressions of the receiving party, that party elects to

            destroy the documents and certifies to the producing party that it has done so.

            Notwithstanding the above requirements to return or destroy documents, counsel may

            retain attorney work product, including an index which refers or relates to
                                                 8
     Case: 1:18-cv-00814-DAP Doc #: 53 Filed: 06/20/19 9 of 12. PageID #: 482



           information designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER,

           so long as that work product does not duplicate verbatim substantial portions of the

           text or images of confidential documents. This work product shall continue to be

           CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER under this Order. An

           attorney may use his or her work product in a subsequent litigation provided that its

           use does not disclose or use CONFIDENTIAL - SUBJECT TO PROTECTIVE

           ORDER documents.

                   (c)   Return of Documents Filed under Seal. After dismissal or entry of

           final judgment not subject to further appeal, the Clerk may elect to return to counsel

           for the parties or, after notice, destroy documents filed or offered at trial under seal or

           otherwise restricted by the Court as to disclosure.

       11. Order Subject to Modification. This Order shall be subject to modification by the

Court on its own motion or on motion of a party or any other person with standing concerning

the subject matter. Motions to modify this Order shall be served and filed under Local Rule 7.1

and the presiding judge’s standing orders or other relevant orders.

       12. No Prior Judicial Determination.             This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery.

Nothing herein shall be construed or presented as a judicial determination that any documents or

information designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER by counsel

or the parties is subject to protection under Rule 26(c) of the Federal Rules of Civil Procedure or

otherwise until such time as the Court may rule on a specific document or issue.




                                                 9
    Case: 1:18-cv-00814-DAP Doc #: 53 Filed: 06/20/19 10 of 12. PageID #: 483



       13. Persons Bound. This Order shall take effect when entered and shall be binding upon

all counsel and their law firms, the parties, and persons made subject to this Order by its terms.

                So Ordered.

                Dated:
                                              Judge Dan Aaron Polster




 WE SO MOVE/STIPULATE
 and agree to abide by the
 terms of this Order

 s/ Jeremey Tor (per email consent)           s/ Michael Pike
 Signature                                    Signature

 Counsel for Plaintiffs                       Counsel for The City of Cleveland

 Dated:                                       Dated:




                                              s/David Lenehan (per email consent)
 Signature                                    Signature

 Counsel for the MRN entities                 Counsel for Dean Graziolli

 Dated:                                       Dated:



                                              S




 Signature

 Counsel for State Farm

 Dated:



                                                  10
      Case: 1:18-cv-00814-DAP Doc #: 53 Filed: 06/20/19 11 of 12. PageID #: 484




                                 FORM PROTECTIVE ORDER
                                     ATTACHMENT A


                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO


MELISSA YATSKO, et al,                         ) CASE NO. 1:18-cv-00814
                                               )
               Plaintiff,                      )
                                               ) JUDGE DAN AARON POLSTER
vs.                                            )
                                               )
SERGEANT DEAN GRAZIOLLI, et al.                )
          Defendant.                           ) STIPULATED PROTECTIVE ORDER
                                               )
                                               )

                                   ACKNOWLEDGMENT
                                         AND
                                 AGREEMENT TO BE BOUND


        The undersigned hereby acknowledges that he/she has read the Protective Order dated

                        in the above-captioned action and attached hereto, understands the terms

 thereof, and agrees to be bound by its terms. The undersigned submits to the jurisdiction of the

 United States District Court for the Northern District of Ohio in matters relating to the Protective

 Order and understands that the terms of the Protective Order obligate him/her to use documents

 designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER in accordance with the

 Order solely for the purposes of the above-captioned action, and not to disclose any such

 documents or information derived directly therefrom to any other person, firm or concern.




                                                  1
    Case: 1:18-cv-00814-DAP Doc #: 53 Filed: 06/20/19 12 of 12. PageID #: 485



        The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.

Name:

Job Title:

Employer:

Business Address:




Date:
                       Signature




                                               2
